DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said lesion" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and/or claim 2 of U.S. Patent No. 10,877,040. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the immediate application includes additional steps of a. “subjecting a sample from a subject to mass spectrometry” and c. “comparing said sample mass spectrometric profile to a profile obtained from a known normal, non-Spitz nevus and/or non-Spitzoid malignant melanoma sample.
Claims 1 and 2 of U.S. Patent No. 10,877,040 include a limitation “obtaining a mass spectrometric profile from a sample obtained from a subject”. In order to obtain a mass spectrometric profile of a sample, there is a necessary and included step of subjecting the sample to mass spectrometry since, by definition, a mass spectrometric profile must be obtained from a method of mass spectrometry. Therefore, claims 1 and 2 of U.S. Patent No. 10,877,040 anticipate the limitation a. in claim 1 of the immediate application.
Claim 1 of U.S. Patent No. 10,877,040 includes a limitation “identifying said sample as a non-Spitz nevus or non-Spitzoid malignant melanoma based on the similarities and differences between said mass spectrometric profile and a mass spectrometric profile or profiles obtained from a known normal, non-Spitz nevus and/or non-Spitzoid malignant melanoma sample” while claim 2 of U.S. Patent No. 10,877,040 includes the similar limitation “identifying said sample as a non-Spitzoid malignant melanoma if the mass spectrometric profile from the sample is similar to a mass spectrometric profile obtained from a known non-Spitzoid malignant melanoma sample”. Identifying whether or not a sample is a non-Spitzoid malignant melanoma if the sample has a similar mass spectrometric profile to a known non-Spitzoid malignant melanoma sample necessarily includes a step of comparing the sample to a known non-Spitzoid malignant melanoma sample since such a comparison is the only method by which one can relate the sample to the known sample. Therefore, claims 1 and 2 of U.S. Patent No. 10,877,040 anticipate limitation c. of claim 1 of the immediate application.
Since claims 1 and 2 of U.S. Patent No. 10,877,040 anticipate limitations b. and d. of claim 1 of the immediate application, and necessarily anticipate limitations a. and c. of the immediate application, claims 1 and 2 of U.S. Patent No. 10,877,040 anticipate the limitations of claim 1 of the immediate application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881